OPINION ON REHEARING.
Cole, J.
3. mortgage: session! pos — After the foregoing opinion was announced, the counsel for appellants filed a petition for a rehearing. We acknowledge the force of the argument made, and the vigorous and able manner of its presentation. Perhaps we should not materially differ with counsel in their conclusions of law, were we to concede fully' their assumptions of fact. They assume that the possession was not adverse, because the purchasers from Ping, after the execution of the mortgage, held their title subject to the mortgage. This would be true enough if there was nothing in the case but these facts. But we find upon the record as certified to us, that the purchasers from. Ping held adversely in fact — they were in actual and open possession by residence and cultivation “ under a claim of title and ownership of said premises.” A mortgagor does not hold adversely to the mortgagee — his possession is consistent with the right and title of the mortgagee, at the common law, and certainly so under our statute. But a mortgagor niay, by his declarations and acts, repudiate the mortgage, deny t.he title or right claimed under it, and convert his holding into an adverse holding. So may the grantee of the mortgagor. In this case it was so done, and thereon we ground our conclusion that the judgment should be affirmed. As to the statute of limitations-see Green v. Turner, post p. 112.
Affirmed.